Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 1 of 27 PageID #: 1572
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 2 of 27 PageID #: 1573
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 3 of 27 PageID #: 1574
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 4 of 27 PageID #: 1575
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 5 of 27 PageID #: 1576
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 6 of 27 PageID #: 1577
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 7 of 27 PageID #: 1578
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 8 of 27 PageID #: 1579
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 9 of 27 PageID #: 1580
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 10 of 27 PageID #:
                                    1581
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 11 of 27 PageID #:
                                    1582
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 12 of 27 PageID #:
                                    1583
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 13 of 27 PageID #:
                                    1584
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 14 of 27 PageID #:
                                    1585
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 15 of 27 PageID #:
                                    1586
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 16 of 27 PageID #:
                                    1587
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 17 of 27 PageID #:
                                    1588
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 18 of 27 PageID #:
                                    1589
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 19 of 27 PageID #:
                                    1590
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 20 of 27 PageID #:
                                    1591
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 21 of 27 PageID #:
                                    1592
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 22 of 27 PageID #:
                                    1593
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 23 of 27 PageID #:
                                    1594
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 24 of 27 PageID #:
                                    1595
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 25 of 27 PageID #:
                                    1596
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 26 of 27 PageID #:
                                    1597
Case 1:98-cr-00038-JMS-MJD Document 142-1 Filed 10/22/19 Page 27 of 27 PageID #:
                                    1598
